Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered April 21, 1977, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. On appeal, defendant argues that he was not properly convicted of burglary in the second degree, since the People did not prove beyond a reasonable doubt that the crime was committed "at night” (see Penal Law, § 140.25). However, this very same point was raised by the defendant’s codefendant, William Earl Smith, on his appeal from a judgment of conviction for burglary in the second degree, and was specifically *910rejected by this court when it affirmed the latter’s conviction (see People v Smith, 62 AD2d 1043). We have examined all of the remaining points raised by defendant, including those raised pro se, and find them to be without merit. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.